7DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-10, 20-22, 25-29, and 32-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffin (US 20130046285 A1).

For claim 1, Griffin teaches  A catheter [10] comprising: 
a tubular elongate shaft [12] having a distal region and a lumen [15] extending therethrough;	 a coil [31] disposed along and contacting an outer surface [30/32/34] of the distal region of the tubular elongate shaft; [more generally, any of surfaces shown in Fig. 3 can constitute an outer surface detailed in ¶41];	 wherein the coil is formed from one or more filars, [75/175] the coil having a first filar region [77/177] and a second filar region, [79/179], the first filar region extending to [¶¶51-57 where at least ¶53 discusses 75 extending from proximal to distal end of 24 and where ¶51 discusses 31 extending the entire length of 24];	 wherein each filar of the one or more filars has a first cross-sectional diameter [D1/H2] along the first filar region and a second cross-sectional diameter [H1/H3] along the second filar region, the second cross-sectional diameter being less than the first cross-sectional diameter; [D1/H2 is greater than H1/H3 per ¶64/¶67];	 wherein the coil has a closed pitch in the first filar region in which there is no space between adjacent windings of the filars, and the coil has an open pitch in the second filar region in which there is spacing between adjacent windings of the filars; [detailed in ¶51 including potential embodiment of pitch being tightly wound such that adjacent turns touch (then later called proximally closed) and then a gap between turns (then called distally open); while the features of the embodiment of Figs. 4A-B and 6 have been cited for claim 1, consider also the embodiment of Figs. 5A-B and 7 — see also ¶53]; 	 and wherein the spacing increases in a distal direction along the second filar region, [discussed in ¶53], 
wherein each filar of the one or more filars has a cross-sectional area having a first centroid at a first position along the first filar region, and each filar of the one or more filars has a cross- sectional area having a second centroid at a second position along the second filar region, [Filars/coils/windings 31 formed of wire 75 have at least a form of first and second centroids in the proximal and distal portions 80 and 82],
wherein a longitudinal distance between the centroids of adjacent windings of the filars in the first filar region is the same as a longitudinal distance between the centroids of adjacent windings of the filars in the second filar region.  [Constant pitch between adjacent turns in wire 75/175 per ¶53 would thereby produce equidistant centroids in the first and second regions 77/177and 79/179  / 80 and 82].

For claim 2, Griffin teaches  The catheter of claim 1, wherein the first filar region includes a first filar inside diameter and the second filar region includes a second filar inside diameter and wherein the first filar inside diameter is different from the second filar inside diameter.  [E.g., Figs. 4B and 5B where second wire cross section in distal portion 79/179 / 82 is shorter than first wire cross section (i.e., H1 is less than D1 -in Fig. 6 per ¶64 and H3 is less than H2 in Fig. 7 per, optionally, ¶68) and thereby a form of an “inside diameter” of the second (distal) section would be less than the outer diameter produced by the taller circular D-1 or height H2 (where a diameter formed by 31/75/175 from the center axis of lumen 15 — i.e., a diameter equal to the diameter of the inner surface of 26 — can be well and reasonably an “inside diameter” as the diameter is inside/within layer 26/29/39/28 per Figs. 4B and 5B)].   
For claim 4, Griffin teaches  The catheter of claim 1, wherein the first filar region includes a first filar inside diameter and the second filar region includes a second filar inside diameter and wherein the first filar inside diameter is the same as the second filar inside diameter.  [In Figs. 4A-5B both proximal and distal portions of 31/75/175 have a form of an inner diameter which is the same (notably, the lower face/surface of 75/175 contacting outer/upper surface of 24 is at a constant level / collinear such that a diameter measured from one opposing lower surface of 75/175 to the opposing surface across lumen 15 would be constant)].   
For claim 5, Griffin teaches  The catheter of claim 1, further comprising an outer layer [26/28/30/32/49/52] surrounding the coil.  
For claim 6, Griffin teaches  The catheter of claim 5, wherein the one or more filars are embedded in the outer layer [28] in the second filar region. [see also layer 49 Fig. 3].   
For claim 7, Griffin teaches  The catheter of claim 5, wherein the first filar region has a first flexibility and the second filar region has a second flexibility and wherein the outer layer is capable of altering the flexibility of the first filar region, the second filar region, or both.  [Flexibility based on layering discussed throughout entire disclosure — see at least ¶¶43-45 detailing flexibility control based on layer material makeup as well as thickness / number of layers].   
For claim 8, Griffin teaches  The catheter of claim 1, wherein the first filar region has a first flexibility and the second filar region has a second flexibility and wherein the first flexibility is different from the second flexibility.  [Flexibility control including proximal and distal flexibility differences (gradual flexibility changes) for coil wire 75 detailed throughout ¶¶51-61].  
For claim 9, Griffin teaches  The catheter of claim 1, wherein the coil has a first outer diameter along the first filar region, and wherein the coil has a second outer diameter less than the first outer diameter along the second filar region. [E.g., Figs. 4B and 5B where second wire cross section in distal portion 79/179 / 82 is shorter than first wire cross section (i.e., H1 is less than D1 -in Fig. 6 per ¶64 and H3 is less than H2 in Fig. 7 per, optionally, ¶67) and thereby the outer diameter of the second (distal) section would be less than the outer diameter produced by the taller circular D-1 or height H2].   
For claim 10, Griffin teaches  The catheter of claim 9, wherein the first filar region includes a first filar inside diameter and the second filar region includes a second filar inside diameter and wherein the first filar inside diameter is the same as the second filar inside diameter.  [In Figs. 4A-5B both proximal and distal portions of 31 have a same (form of ) inner diameter.  In Figs. 4A-5B both proximal and distal portions of 31/75/175 have a form of an inner diameter which is the same (notably, the lower face/surface of 75/175 contacting outer/upper surface of 24 is at a constant level / collinear such that a diameter measured from one opposing lower surface of 75/175 to the opposing surface across lumen 15 would be constant)].   
For claim 20, Griffin teaches  A medical device, [entire disclosure – see at least abstract], comprising: 
a catheter [10] including an inner tubular elongate layer, [11/24], a coil, [31/75/175], and an outer tubular elongate layer; [26/28/30/32/49/52]; 	 wherein the coil is disposed between the inner tubular elongate layer and the [see Figs. 3, 4B, 5B]; 	 wherein the coil [31] is formed from one or more filars; [75/175]; 	 wherein the coil includes a first filar region [77/177/80] located proximal to a second filar region, [79/179/82], 
and wherein each filar of the one or more filars has a first cross-sectional diameter [D1/H-2] along the first filar region and a second cross-sectional diameter [H1/H3] along the second filar region, the second cross- sectional diameter being less than the first cross-sectional diameter; [discussed in ¶64, ¶67]; 	 wherein the coil has a closed pitch in the first filar region in which there is no space between adjacent windings of the filars, and the coil has an open pitch in the second filar region in which there is spacing between adjacent windings of the filars; [detailed in ¶51 including potential embodiment of pitch being tightly wound such that adjacent turns touch (then later called proximally closed) and then a gap between turns (then called distally open); see also ¶53]; 	 wherein the spacing increases in a distal direction along the second filar region; [discussed in ¶53];  	 wherein each filar of the one or more filars has a cross-sectional area having a first centroid at a first position along the first filar region, and each filar of the one or more filars has a cross- sectional area having a second centroid at a second position along the second filar region; [filars/coils/windings 31 formed of wire 75/175 have at least a form of first and second centroids in the proximal and distal portions 80 and 82]; 	 wherein a longitudinal distance between the centroids of adjacent windings of the filars in the first filar region is the same as a longitudinal distance between the [stepwise (i.e., non-continuous / non-gradual) change in pitch in the combinatorial embodiments in ¶53 would thereby entail adjacent individual windings (those windings within a given step) to have longitudinally equidistant centroids before continuing to space further apart in a subsequent step (i.e., a more distal step)]; 	 and wherein the outer tubular elongate layer surrounds the coil along the second filar region. [26/28/32/49/52 surrounds 31/75/175 per Figs. 3, 4B, and 5B].  
For claim 21, Griffin teaches  A medical device, [entire disclosure – see at least abstract], comprising: 
a catheter [10] including an inner tubular elongate layer [11/24] defining a lumen [15] extending therethrough, 
a coil [31/75/175] surrounding the inner tubular elongate layer, 
and an outer tubular elongate layer [26/28/30] surrounding the inner tubular elongate layer, 
the coil embedded in the outer tubular elongate layer; [e.g., where 31/75/175 is embedded in 28 / 47 / 49 per Figs. 3, 4B, and 5B; see also 30 surrounding 31 per Fig. 3]; 	 wherein the coil is formed from one or more filars [75/175] forming a plurality of windings, wherein each winding of the one or more filars contacts an outer surface [32/34/24] of the inner tubular elongate layer along an entire length of the coil, 
the coil having a first filar region [77/177/80] and a second filar region, [79/179/82], the first filar region extending to a proximal end of the coil, and the second filar region extending to a distal end of the coil; [¶¶51-57 where at least ¶53 discusses 75 extending from proximal to distal end of 24 and where ¶51 discusses 31 extending the entire length of 24];	 wherein each filar of the one or more filars has a first cross-sectional diameter [D1/H2] along the first filar region and a second cross-sectional diameter [H1/H3] along the second filar region, the second cross-sectional diameter being less than the first cross-sectional diameter; [¶64, ¶67]; 	 wherein each filar of the one or more filars has a cross-sectional area having a first centroid at a first position along the first filar region and a cross-sectional area having a second centroid at a second position along the second filar region; [filars/coils/windings 31 formed of wire 75/175 have at least a form of first and second centroids in the proximal and distal portions 80 and 82];	 wherein the second centroid is positioned closer to the inner tubular elongate layer than the first centroid; [E.g., Figs. 4B and 5B where second wire cross section in distal portion 79/179 / 82 is shorter than first wire cross section (i.e., H1 is less than D1 -in Fig. 6 per ¶64 and H3 is less than H2 in Fig. 7 per, optionally, ¶68) and thereby the centroid of the second (distal) section would be ‘lower’ (i.e., closer) to 15/24/32/34 (elements referring to tubular elongate shaft)]; 	 and wherein the coil has a closed pitch in the first filar region in which there is no space between adjacent windings of the filars and the coil has an open pitch in the second filar region in which there is spacing between adjacent windings of the filars, [Detailed in ¶51 including potential embodiment of pitch being tightly wound such that adjacent turns touch (then later called proximally closed) and then a gap between turns (then called distally open); see also ¶53], 
wherein the outer tubular elongate layer has an outer diameter that tapers distally in the second filar region. [See Figs. 6 and 7 where wire 75 tapers via 78 (78 is a verbatim tapering per ¶55) where H1 is less than D1 -in Fig. 6 per ¶64 and H3 is less than H2 in Fig. 7 per, optionally, ¶67 such that an “outer diameter” formed by ‘upper edge’ of 75 at D-1 / H2 (as well as distance of 75 from center axis of 15) onto ‘upper edge’ H1 / H3 (i.e., a diameter equal to diameter of inner surface of 26 in the proximal portion in Figs. 4B and 5B)  “tapers” distally via 78 (where then taper 78 can be part of second region — e.g., region of 79/82/179)].   
For claim 22, Griffin teaches  The catheter of claim 21, wherein the spacing increases in a distal direction along the second filar region. [discussed in ¶53].   
For claim 26, Griffin teaches  The catheter of claim 21, wherein the first filar region has a first flexibility and the second filar region has a second flexibility different from the first flexibility. [Flexibility control including proximal and distal flexibility differences (gradual flexibility changes) for coil wire 75 detailed throughout ¶¶51-61].   
For claims 27-28, Griffin teaches  the outer tubular elongate layer contacts the inner tubular elongate layer between adjacent windings in the second filar region. [E.g., where 49 contacts 45 and 34 in Figs. 2-3 and/or where 28 contacts 15 in Figs. 4B and 5B.  More generally, layers depicted in Fig. 3 have numerous interconnections between windings in the distal portion].  
For claim 29, Griffin teaches  The catheter of claim 6, wherein the outer layer contacts the tubular elongate shaft between adjacent windings in the second filar region.  [E.g., where 49 contacts 45 and 34 in Figs. 2-3 and/or where 28 contacts 15 in Figs. 4B and 5B  — where then 15 could constitute an elongate shaft or where 45 contacts 24 where then 24 could constitute an elongate shaft.  More generally, layers depicted in Fig. 3 have numerous interconnections between windings in the distal portion].   
For claim 32, Griffin teaches  The catheter of claim 1, wherein the second centroid is positioned closer to the tubular elongate shaft than the first centroid. [E.g., Figs. 4B and 5B where second wire cross section in distal portion 79/179 / 82 is shorter than first wire cross section (i.e., H1 is less than D1 -in Fig. 6 per ¶64 and H3 is less than H2 in Fig. 7 per, optionally, ¶68) and thereby the centroid of the second (distal) section would be ‘lower’ (i.e., closer) to 15/24/32/34 (elements referring to tubular elongate shaft)].   
For claim 33, Griffin teaches  The catheter of claim 1, wherein the first centroid in the first filar region and the second centroid in the second filar region are axially aligned. [E.g., consider that centroids of  proximal 77/177/80 and distal 79/179/82 are aligned via the central axis of lumen 15.  Consider also per Figs. 6 and 7, the proximal and distal portions may be “aligned” by an axis of transitional taper 78/178]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


In consideration of Examiner’s interpretation of claim 2, and in earnest and good faith advancement of prosecution, claim(s) 2 is/are alternately rejected under 35 U.S.C. 103 as being unpatentable over Griffin in view of Terashi (US 20070282225 A1).

If (arguendo) Griffin fails to teach the first and second filar inside diameter being different, then:  Terashi teaches a coil configuration, [entire disclosure – see at least Figs. 2 and 7-9], having proximal [L1] and distal [L2] coil (filar) portions (i.e., first and second portions) where proximal and distal coil portions have different inside diameters [D1 and D2.  Where D1 and D2 correspond to outer as well as inside diameters of the coil].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the filar inside diameters of Griffin to be different as taught by Terashi in order to improve the steerability of the device (i.e., the steerability of the catheter lumen of Griffin via the filar members of Griffin).  As motivated by Terashi ¶¶4-9.   

Response to Arguments
Applicant's arguments filed 11/23/20 have been fully considered but they are not persuasive.

plicant argues (for claims 1 and 31)
    PNG
    media_image1.png
    220
    708
    media_image1.png
    Greyscale

Examiner notes that the mention of any surface constituting an outer surface was mean to illustrate that, absent further limiting and clarifying limitations in the claim as to how the term outer was to be defined (i.e., outer with respect to what feature?), the number of lumen and guidewire surfaces of Griffin could each constitute a form of an outer surface.


    PNG
    media_image2.png
    418
    818
    media_image2.png
    Greyscale

Examiner respectfully disagrees.  Griffin teaches in ¶53 that continuous wire 75 is formed of two regions where Griffin ¶51 (cited in the limitations preceding the disputed limitations in question) details that wire 75 (and thereby the two regions detailed in ¶53) may vary in pitch in a step-wise fashion and where Griffin ¶50 details a variety of pitch configurations including where a proximal portion has a closer pitch and a distal portion has a more open pitch.  Because step-wise changes in pitch constitute adjacent windings having equidistant centroids (i.e., where the change in later or earlier centroid distance is discretized and not per-winding), then a spacing in a second region can be increasing in a second region and still have centroids of adjacent windings be equidistant (i.e., any and all centroids which are not adjacent centroids between the separate discretized ‘steps’ of the change in adjacent winding pitch / spacing). 


    PNG
    media_image3.png
    585
    793
    media_image3.png
    Greyscale
 
Examiner respectfully disagrees.  Applicant first appears to argue that the disclosure of Griffin throughout at least ¶¶50-53 constitutes a teaching of a genus of the claimed embodiment but not a teaching of the specifically claimed species of the embodiment (i.e., that Griffin does not teach the species of longitudinally equidistant centroids).  However, Examiner notes that Griffin does not simply teach, by way of non-limiting example, that wire 75 (among other applicable embodiments) may be either variably or consistently spaced without further specificity (from which one could perhaps assert that no teaching regarding specifically equidistant adjacent centroids is present in but instead sets forth a number of additional embodiments which are clearly features (which when read as a set of optional but nonetheless intentional embodiments) do indeed clearly address equidistant center coordinates (i.e., centroids) of winding cross-sections while also increasing spacing between adjacent windings.  In the optional features of Griffin, notably that wire 75 may increase longitudinal spacing stepwise along a portion (or portion(s)) and per ¶53 that wire 75 has at least two portions, the embodiment of a first and second filar region having the same longitudinal distance between adjacent centroids within said regions is well and reasonably taught by Griffin.  

Applicant argues (for claims 21 and 25)
    PNG
    media_image4.png
    345
    815
    media_image4.png
    Greyscale

Examiner respectfully disagrees.  Regarding claim 21 and claim 25, the entirety of the structure of the outer tubular elongate layer and the corresponding outer diameter is set forth in the amended claim (of claim 21 and now incorporated claim 25) as “an outer tubular elongate layer surrounding the inner tubular elongate layer, the coil 


    PNG
    media_image5.png
    391
    810
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    272
    801
    media_image6.png
    Greyscale


Examiner respectfully disagrees.  Similar to the response to the arguments pertaining to claims 21 and 25, the claims in question do not actively recite distinguishing structure or other features which would differentiate the claimed diameters from the variety of teachings set forth in the Griffin reference.  Although the claims are read in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. 

Applicant argues (for claim 33) 
    PNG
    media_image7.png
    743
    813
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    381
    796
    media_image8.png
    Greyscale
 

	Examiner respectfully disagrees.  The term “axially aligned” does not itself impart a necessary meaning that is distinct from a number of alignment embodiments of the cross-sections of the wire 75 depicted in the figures of Griffin (i.e., and thereby also the wire windings’ centroids).  It is reasonably understood (under BRI) that the centroids of the first and second regions of (at least) wire 75 windings, when the wire is in an unbent and straight configuration, can be connected via a central axis intersecting all centroids which is parallel with the central axis of lumen 15.  Consider further that the centroids of wire 75 windings can be seen, without any supposed line connecting therethrough, as a set of coordinates (i.e., points) which are ordered in a horizontal array that is parallel with a central axis of lumen 15.  Similar to the issues regarding the claims above, Applicant has not actively claimed a manner by which the “axial alignment” of the centroids of first and second regions are aligned.  Applicant appears to contend that however, no such feature is recited in claim 33. 

	In summary, Applicant argues a series of features in the claims which are not present in the broadest reasonable interpretation of the claims according to one of ordinary skill in the pertinent art.  The independent claims do not recite that the change in spacing and yet also equidistant adjacent centroids occurring gradually or otherwise in a manner distinct from the stepwise embodiments taught by Griffin.  The claims do not recite inner and outer diameters which are defined by structures, geometries, or other features which are distinct from the diameters of the layers and contributing wire dimensions as taught by Griffin.  The claims do not recite a manner in which an axial alignment of centroids is formed (structurally or geometrically) which is distinct from the alignments of the wire windings of Griffin.  Applicant appears to insist that such distinctions are readily apparent from the disclosure from which the claims are defined and supported.  However, Examiner maintains that while claims are read in light of the specification, nonetheless, limitations from the specification are not read into the claims. The courts have held that 
“reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim."

See MPEP § 2111. 
Applicant should amend the claims to actively recite any supposed (express) differences set forth in the remarks in order to avoid improperly reading limitations from . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN S MELHUS/           Examiner, Art Unit 3791

/PATRICK FERNANDES/           Primary Examiner, Art Unit 3791